188 F.2d 159
CARRv.BURFORD, Warden.
No. 4215.
United States Court of Appeals Tenth Circuit.
April 3, 1951.

Glenn Carr, pro se, filed briefs.
Mac Q. Williamson, Atty. Gen., of Oklahoma, and Owen J. Watts, Asst. Atty. Gen., of Oklahoma, filed a brief for appellee.
Before BRATTON, HUXMAN, and PICKETT, Circuit Judges.
PER CURIAM.


1
This is an appeal from the judgment of the United States District Court for the Eastern District of Oklahoma dismissing appellant's petition for writ of habeas corpus.


2
On April 3, 1948, petitioner was convicted in the district court of Canadian County, Oklahoma, for violation of the Habitual Criminal Statute, 21 Okl.St.Ann. § 51, and was sentenced to serve a term of 25 years in the Oklahoma State Penitentiary. The judgment and sentence were affirmed by the Criminal Court of Appeals. Carr v. State, Okl.Cr.App., 216 P.2d 333. An unsuccessful attempt was made to have this decision reviewed by the Supreme Court of the United States. Carr v. Oklahoma, 340 U.S. 840, 71 S.Ct. 28. Habeas corpus proceedings were not instituted in the state court prior to the commencement of this action.


3
On the authority of Ex parte Williams, 317 U.S. 604, 63 S.Ct. 431, 87 L.Ed. 491, and Darr v. Burford, 339 U.S. 200, 70 S.Ct. 587, 94 L.Ed. 761, the judgment is affirmed.